USCA11 Case: 21-11430      Date Filed: 11/05/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11430
                   Non-Argument Calendar
                   ____________________

RONALD DAVID JONES,
                                              Plaintiff-Appellant,
versus
GADSDEN COUNTY HIGH SCHOOL,
PAMELA JONES,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:20-cv-00497-RH-MAF
                   ____________________
USCA11 Case: 21-11430              Date Filed: 11/05/2021         Page: 2 of 4




2                          Opinion of the Court                        21-11430


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges
PER CURIAM:
      Ronald David Jones, pro se, appeals the district court’s dis-
missal of his action alleging claims under Title VII of the Civil
Rights Act of 1964 and the Age Discrimination in Employment Act
of 1967 for failure to follow a court order and failure to prosecute.
He argues that the district court erred by dismissing his case be-
cause his complaint stated a viable claim. Because Jones doesn’t
contest on appeal the basis of the district court’s dismissal of his
case—and thereby abandons the issue—we affirm.1
       “Issues not briefed on appeal”—even by a pro se litigant—
“are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008). “When an appellant fails to challenge properly on
appeal one of the grounds on which the district court based its judg-
ment, he is deemed to have abandoned any challenge of that
ground, and it follows that the judgment is due to be affirmed.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). Here, we may affirm for this reason alone because Jones, in
his opening brief, has abandoned any argument that the district
court abused its discretion when it dismissed his case for failure to

1 We review a district court’s decision to dismiss a complaint for failure to
follow a court order for abuse of discretion. Foudy v. Indian River Cnty. Sher-
iff’s Off., 845 F.3d 1117, 1122 (11th Cir. 2017). We also review for abuse of
discretion a district court’s decision to dismiss a complaint for failure to pros-
ecute. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999).
USCA11 Case: 21-11430              Date Filed: 11/05/2021          Page: 3 of 4




21-11430                    Opinion of the Court                                 3

follow a court order and failure to prosecute. See Timson, 518 F.3d
at 874. He argues on appeal that he is entitled to a liberal construc-
tion of his claims and that his complaint stated a viable claim; he
does not address the basis for the court’s dismissal—his failure to
follow a court order and to prosecute his case. Accordingly, be-
cause Jones failed to properly challenge the basis of the district
court’s judgment, “the judgment is due to be affirmed.” Sapuppo,
739 F.3d at 680. 2




2 Because Jones is pro se, and in the interest of completeness, we note that the
court did not abuse its discretion by dismissing Jones’s case for failure to follow
a court order and failure to prosecute. A district court may dismiss a case sua
sponte because of the plaintiff’s failure to comply with the court’s rules or be-
cause of his failure to prosecute. Betty K. Agencies, Ltd. v. M/V MONADA,
432 F.3d 1333, 1337 (11th Cir. 2005). Even though we construe Error! Main
Document Only.pro se pleadings liberally, pro se litigants are nonetheless ex-
pected to comply with procedural requirements. Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007). “While dismissal is an extraordinary rem-
edy, dismissal upon disregard of an order, especially where the litigant has
been forewarned, generally is not an abuse of discretion.” Moon v. Newsome,
863 F.2d 835, 837 (11th Cir. 1989). Here, the district court warned Jones three
times that disregarding its orders could result in his case’s dismissal, and yet
Jones still failed to comply with the court’s order to file a third amended com-
plaint. Even though Jones is a pro se litigant, he must comply with the district
court’s procedural requirements. Albra, 490 F.3d at 829. Accordingly, the dis-
trict court did not abuse its discretion by sua sponte dismissing Jones’s case for
failure to comply with a court order and failure to prosecute.
USCA11 Case: 21-11430   Date Filed: 11/05/2021   Page: 4 of 4




4                 Opinion of the Court              21-11430

     AFFIRMED.